     Case 17-80013         Doc 47         Filed 04/18/19 Entered 04/18/19 09:29:07              Desc Main
                                            Document     Page 1 of 8

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      WESTERN DIVISION

       In re: PIFER, JAMES T.                                         §    Case No. 17-80013-TML
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         STEPHEN G. BALSLEY, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $43,400.00                           Assets Exempt: $23,950.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$78.21                Claims Discharged
                                                       Without Payment: $90,500.00

 Total Expenses of Administration:$9,551.43


         3) Total gross receipts of $     43,505.14      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $    33,875.50 (see Exhibit 2   ), yielded net receipts of $9,629.64
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 17-80013           Doc 47       Filed 04/18/19 Entered 04/18/19 09:29:07                      Desc Main
                                            Document     Page 2 of 8


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                          $35,000.00             $0.00              $0.00              $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00          11,000.43          9,551.43           9,551.43

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00               0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                      0.00               0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                    109,500.00          19,245.14             78.21              78.21

                                          $144,500.00         $30,245.57          $9,629.64         $9,629.64
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on January 04, 2017.
  The case was pending for 26 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 03/09/2019                 By: /s/STEPHEN G. BALSLEY
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 17-80013             Doc 47        Filed 04/18/19 Entered 04/18/19 09:29:07                          Desc Main
                                                              Document     Page 3 of 8



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                               $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                           RECEIVED
     Estate of Judy McGinn                                                                1249-000                                 39,259.14

     Bankruptcy Estate Tax Refund-Year Ending 04/2018                                     1224-000                                  4,246.00


    TOTAL GROSS RECEIPTS                                                                                                          $43,505.14

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                               $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                PAID
 PIFER, JAMES T.                                  Dividend paid 100.00% on
                                                  $33,875.50; Claim# SURPLUS;
                                                  Filed: $33,875.50;
                                                  Reference:                              8200-002                                 33,875.50

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                          $33,875.50
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS          CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED           PAID
                                                       CODE                6D)
 NOTFILED         GST Exempt Trust                     4110-000              34,000.00            N/A                   N/A                     0.00

 NOTFILED         Gene Green Auto Sales                4110-000                1,000.00           N/A                   N/A                     0.00


    TOTAL SECURED CLAIMS                                                    $35,000.00                  $0.00            $0.00                 $0.00




UST Form 101-7-TDR (10/1/2010)
             Case 17-80013       Doc 47      Filed 04/18/19 Entered 04/18/19 09:29:07       Desc Main
                                               Document     Page 4 of 8

EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                            CLAIMS          CLAIMS         CLAIMS       CLAIMS
                                         TRAN.
                                                    SCHEDULED       ASSERTED       ALLOWED        PAID
                                         CODE
 Trustee Compensation - STEPHEN G. BALSLEY   2100-000         N/A       1,712.96      1,712.96      1,712.96

 Other - Barrick, Switzer, Long, Balsley & 3210-000           N/A       3,640.00      3,640.00      3,640.00
 Van Evera
 Accountant for Trustee Fees (Trustee Firm) 3310-000          N/A       4,762.00      3,313.00      3,313.00
 - RSM US LLP
 Other - INTERNATIONAL SURETIES, LTD.       2300-000          N/A          22.86         22.86          22.86

 Other - Rabobank, N.A.                      2600-000         N/A          45.16         45.16          45.16

 Other - Rabobank, N.A.                      2600-000         N/A          54.49         54.49          54.49

 Other - Rabobank, N.A.                      2600-000         N/A          61.92         61.92          61.92

 Other - Rabobank, N.A.                      2600-000         N/A          54.32         54.32          54.32

 Other - Rabobank, N.A.                      2600-000         N/A          59.86         59.86          59.86

 Other - Rabobank, N.A.                      2600-000         N/A          56.03         56.03          56.03

 Other - Rabobank, N.A.                      2600-000         N/A          54.09         54.09          54.09

 Other - Rabobank, N.A.                      2600-000         N/A          61.46         61.46          61.46

 Other - Rabobank, N.A.                      2600-000         N/A          52.07         52.07          52.07

 Other - Rabobank, N.A.                      2600-000         N/A          55.71         55.71          55.71

 Other - Rabobank, N.A.                      2600-000         N/A          53.78         53.78          53.78

 Other - Rabobank, N.A.                      2600-000         N/A          61.11         61.11          61.11

 Other - INTERNATIONAL SURETIES, LTD.        2300-000         N/A          17.95         17.95          17.95

 Other - Rabobank, N.A.                      2600-000         N/A          53.60         53.60          53.60

 Other - Rabobank, N.A.                      2600-000         N/A          59.05         59.05          59.05

 Other - Rabobank, N.A.                      2600-000         N/A          62.01         62.01          62.01

 TOTAL CHAPTER 7 ADMIN. FEES                            N/A           $11,000.43     $9,551.43     $9,551.43
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                            CLAIMS          CLAIMS         CLAIMS       CLAIMS
                                         TRAN.
                                                    SCHEDULED       ASSERTED       ALLOWED        PAID
                                         CODE
                                                 None

 TOTAL PRIOR CHAPTER ADMIN.                             N/A               $0.00         $0.00           $0.00
 FEES AND CHARGES




UST Form 101-7-TDR (10/1/2010)
             Case 17-80013        Doc 47   Filed 04/18/19 Entered 04/18/19 09:29:07                      Desc Main
                                             Document     Page 5 of 8

EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                        UNIFORM       CLAIMS                CLAIMS
   CLAIM                                             SCHEDULED             ASSERTED             CLAIMS        CLAIMS
    NO.             CLAIMANT             TRAN.        (from Form          (from Proofs of      ALLOWED         PAID
                                         CODE             6E)                  Claim)
                                                   None

 TOTAL PRIORITY UNSECURED                                       $0.00                 $0.00        $0.00              $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                        UNIFORM       CLAIMS                CLAIMS
   CLAIM                                             SCHEDULED             ASSERTED             CLAIMS        CLAIMS
    NO.             CLAIMANT             TRAN.        (from Form          (from Proofs of      ALLOWED         PAID
                                         CODE             6F)                  Claim)
      1     Ford Motor Credit Company   7100-000            19,000.00            18,948.23          0.00               0.00
            LLC
      2     Verizon                     7100-000          N/A                         218.70        0.00               0.00

      3     Frontier Communications     7100-000                   0.00                76.93       76.93              76.93

      3I    Frontier Communications     7990-000          N/A                           1.28        1.28               1.28

 NOTFILED   Citi                        7100-000            21,000.00           N/A                N/A                 0.00

 NOTFILED   Chase                       7100-000            15,000.00           N/A                N/A                 0.00

 NOTFILED   Freeport Health Network     7100-000                   0.00         N/A                N/A                 0.00

 NOTFILED   Bank of America             7100-000            35,000.00           N/A                N/A                 0.00

 NOTFILED   JC Penney                   7100-000                500.00          N/A                N/A                 0.00

 NOTFILED   AT&T Universal Card         7100-000            17,000.00           N/A                N/A                 0.00

 NOTFILED   Attorney Kevin Halligan     7100-000             2,000.00           N/A                N/A                 0.00

 TOTAL GENERAL UNSECURED                                  $109,500.00           $19,245.14        $78.21             $78.21
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                      Case 17-80013                      Doc 47        Filed 04/18/19 Entered 04/18/19 09:29:07                                         Desc Main
                                                                         Document     Page 6 of 8
                                                                                                                                                                              Exhibit 8


                                                                                   Form 1                                                                                   Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 17-80013-TML                                                                  Trustee:        (330410)     STEPHEN G. BALSLEY
Case Name:         PIFER, JAMES T.                                                         Filed (f) or Converted (c): 01/04/17 (f)
                                                                                           §341(a) Meeting Date:        02/23/17
Period Ending: 03/09/19                                                                    Claims Bar Date:             08/22/17

                                1                                        2                            3                       4                    5                   6

                     Asset Description                               Petition/               Estimated Net Value         Property             Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                 Unscheduled          (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                      Values               Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                         and Other Costs)                                                Remaining Assets

 1        714 Kiwanis Drive, Freeport, IL                                32,000.00                            0.00                                      0.00                      FA

 2        Checking account at Midwest Bank                                    650.00                          0.00                                      0.00                      FA

 3        Furniture, furnishings, appliances and misc.                       1,500.00                         0.00                                      0.00                      FA

 4        Misc. household implements and tools                                150.00                          0.00                                      0.00                      FA

 5        lawn mower and misc. lawn equipment                                 200.00                          0.00                                      0.00                      FA

 6        Books, pictures, dvds, music cds                                    250.00                          0.00                                      0.00                      FA

 7        Debtor's clothing                                                   750.00                          0.00                                      0.00                      FA

 8        watches and misc. other items                                        50.00                          0.00                                      0.00                      FA

 9        Misc. sporting goods and recreational items                          50.00                          0.00                                      0.00                      FA

10        Social security                                                    1,800.00                         0.00                                      0.00                      FA

11        2010 Lincoln MKX                                                   6,000.00                         0.00                                      0.00                      FA

12        Estate of Judy McGinn (u)                                              0.00                  15,000.00                                   39,259.14                      FA

13        Bankruptcy Estate Tax Refund-Year Ending 04/2018                   4,246.00                     4,246.00                                  4,246.00                      FA
          (u)

 13      Assets      Totals (Excluding unknown values)                  $47,646.00                    $19,246.00                                  $43,505.14                   $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):       January 31, 2018                   Current Projected Date Of Final Report (TFR):       September 4, 2018 (Actual)




                                                                                                                                             Printed: 03/09/2019 09:48 AM     V.14.50
                        Case 17-80013                   Doc 47        Filed 04/18/19 Entered 04/18/19 09:29:07                                               Desc Main
                                                                        Document     Page 7 of 8
                                                                                                                                                                                Exhibit 9


                                                                                  Form 2                                                                                        Page: 1

                                                    Cash Receipts And Disbursements Record
Case Number:        17-80013-TML                                                                    Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:          PIFER, JAMES T.                                                                 Bank Name:          Rabobank, N.A.
                                                                                                    Account:            ******1766 - Checking Account
Taxpayer ID #: **-***2143                                                                           Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 03/09/19                                                                             Separate Bond: N/A

   1            2                          3                                        4                                               5                    6                  7

 Trans.     {Ref #} /                                                                                                           Receipts         Disbursements    Checking
  Date      Check #         Paid To / Received From                 Description of Transaction                 T-Code              $                   $       Account Balance
06/05/17      {12}       Zurich American                     Inheritance Funds                                 1249-000             21,535.61                               21,535.61
06/05/17      {12}       Commonwealth Annuity                Inheritance Funds                                 1249-000             13,753.89                               35,289.50
06/05/17      {12}       Commonwealth Annuity                Inheritance Funds                                 1249-000                  43.91                              35,333.41
06/05/17      {12}       Zurich American                     Inheritance Funds                                 1249-000                  42.54                              35,375.95
06/05/17      {12}       Zurich American                     Inheritance Funds                                 1249-000                  65.19                              35,441.14
06/05/17      {12}       Jackson National Life Insurance     Inheritance Funds                                 1249-000              3,818.00                               39,259.14
                         Company
06/09/17      101        INTERNATIONAL SURETIES, LTD.        BOND PREMIUM PAYMENT ON LEDGER                    2300-000                                       22.86         39,236.28
                                                             BALANCE AS OF 06/09/2017 FOR CASE
                                                             #17-80013, Bond #016018067
06/30/17                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                       45.16         39,191.12
07/31/17                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                       54.49         39,136.63
08/31/17                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                       61.92         39,074.71
09/29/17                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                       54.32         39,020.39
10/31/17                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                       59.86         38,960.53
11/30/17                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                       56.03         38,904.50
12/29/17                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                       54.09         38,850.41
01/31/18                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                       61.46         38,788.95
02/28/18                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                       52.07         38,736.88
03/30/18                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                       55.71         38,681.17
04/30/18                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                       53.78         38,627.39
05/31/18                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                       61.11         38,566.28
06/04/18      102        INTERNATIONAL SURETIES, LTD.        BOND PREMIUM PAYMENT ON LEDGER                    2300-000                                       17.95         38,548.33
                                                             BALANCE AS OF 06/04/2018 FOR CASE
                                                             #17-80013, Bond #016018067
06/29/18                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                       53.60         38,494.73
07/31/18                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                       59.05         38,435.68
08/06/18      {13}       United States Treasury              Refund - Form 1041 Year Ending April 30,          1224-000              4,246.00                               42,681.68
                                                             2018
08/31/18                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                       62.01         42,619.67
11/29/18      103        STEPHEN G. BALSLEY                  Trustee Compensation Awarded Pursuant to          2100-000                                   1,898.63          40,721.04
                                                             Court Order entered November 7, 2018
11/29/18      104        Barrick, Switzer, Long, Balsley &   Attorney for Trustee Fees Awarded Pursuant to 3210-000                                       3,640.00          37,081.04
                         Van Evera                           Court Order entered November 28, 2018
11/29/18      105        RSM US LLP                          Accountant for Trustee Fees Awarded               3310-000                                   3,313.00          33,768.04
                                                             Pursuant to Court Order entered November 28,
                                                             2018
12/20/18                 STEPHEN G. BALSLEY                  Refund of overpayment for Trustee's               2100-000                                      -185.67        33,953.71
                                                                                                     Subtotals :                  $43,505.14             $9,551.43
{} Asset reference(s)                                                                                                                        Printed: 03/09/2019 09:48 AM        V.14.50
                        Case 17-80013                 Doc 47       Filed 04/18/19 Entered 04/18/19 09:29:07                                               Desc Main
                                                                     Document     Page 8 of 8
                                                                                                                                                                             Exhibit 9


                                                                              Form 2                                                                                         Page: 2

                                                   Cash Receipts And Disbursements Record
Case Number:        17-80013-TML                                                                 Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:          PIFER, JAMES T.                                                              Bank Name:          Rabobank, N.A.
                                                                                                 Account:            ******1766 - Checking Account
Taxpayer ID #: **-***2143                                                                        Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 03/09/19                                                                          Separate Bond: N/A

   1            2                          3                                       4                                             5                    6                  7

 Trans.     {Ref #} /                                                                                                        Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From              Description of Transaction                 T-Code              $                  $       Account Balance
                                                         Compensation pursuant to Amended
                                                         Distribution
01/29/19      106        PIFER, JAMES T.                 Dividend paid 100.00% on $33,875.50; Claim#        8200-002                                  33,875.50                78.21
                                                         SURPLUS; Filed: $33,875.50; Reference:
01/29/19      107        Frontier Communications         Combined Check for Claims#3,3I                                                                    78.21                0.00
                                                            Dividend paid 100.00%               76.93       7100-000                                                            0.00
                                                            on $76.93; Claim# 3;
                                                            Filed: $76.93
                                                            Dividend paid 100.00%                1.28       7990-000                                                            0.00
                                                            on $1.28; Claim# 3I;
                                                            Filed: $1.28

                                                                             ACCOUNT TOTALS                                      43,505.14            43,505.14                $0.00
                                                                                       Less: Bank Transfers                           0.00                  0.00
                                                                             Subtotal                                            43,505.14            43,505.14
                                                                                       Less: Payments to Debtors                                      33,875.50
                                                                             NET Receipts / Disbursements                      $43,505.14             $9,629.64



                                                                                                                                   Net             Net                   Account
                                                                             TOTAL - ALL ACCOUNTS                                Receipts     Disbursements              Balances

                                                                             Checking # ******1766                              43,505.14              9,629.64                 0.00

                                                                                                                               $43,505.14             $9,629.64                $0.00




{} Asset reference(s)                                                                                                                     Printed: 03/09/2019 09:48 AM        V.14.50
